Case: 12-50874       Document: 00512420188         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 12-50874
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARTHA PATRICIA HEREDIA-DELGADO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:12-CR-188-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Martha Patricia Heredia-Delgado has
moved for leave to withdraw and has filed a brief and a supplemental brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Heredia-Delgado has not filed a response.
We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50874   Document: 00512420188     Page: 2   Date Filed: 10/25/2013

                                No. 12-50874

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2